EXHIBIT 32.2 CHIEF FINANCIAL OFFICER SARBANES-OXLEY SECTION -K In connection with the annual report on Form 10-K of Castle Holding Corp. (the "Company") for the year ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that, to my knowledge: (1) except for the inclusion of unaudited financial statements, the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: October 23, 2015 By: /s/ Michael T. Studer Michael T. Studer Chief Financial Officer
